Matter of Samuel O.M. v Patricia Mari Daniella B. (2016 NY Slip Op 08441)





Matter of Samuel O.M. v Patricia Mari Daniella B.


2016 NY Slip Op 08441


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Acosta, J.P., Andrias, Moskowitz, Gische, Webber, JJ.


2469

[*1]In re Samuel O.M., Petitioner-Appellant,
vPatricia Mari Daniella B., Respondent-Respondent.


George E. Reed, Jr., White Plains, for appellant.
Magovern & Sclafani, Mineola (Frederick J. Magovern of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.

Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about December 11, 2015, which denied petitioner's motion for genetic testing and dismissed the paternity petitions, unanimously affirmed, without costs.
The Family Court properly found that it was in the children's best interests to equitably estop petitioner from claiming paternity (Family Court Act § 532[a]). Petitioner waited nearly four years after the birth of the older child before commencing this proceeding, and failed to communicate with the children or provide financial support (see Matter of Cecil R. v Rachel A., 102 AD3d 545 [1st Dept 2013]; Matter of David G. v Maribel G., 93 AD3d 526 [1st Dept 2012]). Petitioner also indicated that he did not wish to assume a parental role in the children's lives, and declined to interfere with their adoptions. Meanwhile, the children have formed attachments with their adoptive parents, with whom they have lived for most of their lives. Given the need to "prevent unwanted intrusion by the child's former biological relatives to promote the stability of the new adoptive family" (Matter of Elido B. v Jennie C., 55 AD3d 1008, 1009 [3d Dept 2008] [internal quotation marks omitted]), dismissal of the petitions was appropriate.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK